Citation Nr: 1140732	
Decision Date: 11/02/11    Archive Date: 11/16/11

DOCKET NO.  05-35 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


WITNESS AT HEARING ON APPEAL 

Appellant and spouse






ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to February 1972.  

This matter comes before the Board of Veterans' Appeals (Board) by order of the United States Court of Appeals for Veterans Claims (hereinafter "the Court") in November 2010, which vacated a July 2009 Board decision and remanded this matter for further adjudication.  

The issues on appeal arise from a January 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  In May 2006, the Veteran and his spouse testified before a Decision Review Officer (DRO) at the RO.  A transcript of the hearing is of record.  

In August 2011 the Veteran's attorney submitted additional evidence, including copies of entries from the Veteran's service personnel file, a July 2011 private psychiatric assessment, and other records.  These submissions were accompanied with written waivers of initial RO consideration of the new evidence.  Therefore, the Board accepts this additional evidence for inclusion in the record.  See 38 C.F.R. § 20.800 (2010).  

The Board notes that the parties in their Joint Motion for Remand ("JMR") asked the Court, in part, to vacate and remand the Board's earlier decision which had found that no new and material evidence had been submitted to reopen the Veteran's claim for service connection for hypertension.  The parties said that the Board had not analyzed whether the Veteran had been prejudiced when the Board adjudicated his hypertension claim as needing new and material evidence to be reopened when the RO had earlier adjudicated this claim (in the January 2005 rating decision on appeal) as a claim for service connection.  

The parties in the JMR noted that the Veteran had never claimed entitlement to service connection for hypertension in his original January 1980 claim.  The JMR questioned whether the September 1980 denial of service connection for hypertension was proper because it was not predicated on a formally filed claim by the Veteran for compensation for hypertension.  The Board will not contest this conclusion and, in line with the contention of the parties in the JMR, will treat the Veteran's current claim for benefits as an original claim for service connection for hypertension and not as a claim to reopen a previously denied claim.  Thus, the claim is recharacterized as it appears on the title page.

The issue of entitlement to service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the Department of Veterans Affairs Regional Office.


FINDING OF FACT

The evidence demonstrates that it is likely that currently diagnosed PTSD is causally/etiologically related to service.


CONCLUSION OF LAW

The criteria for a grant of service connection for PTSD have been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.125 (2011). 



(CONTINUED ON THE FOLLOWING PAGE)



REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA) are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) and interpreted by the Court.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 20 Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006)).  Given the determination reached in this decision, the Board is satisfied that adequate development has taken place and that there is a sound evidentiary basis for resolution of this service connection claim for PTSD at present without detriment to the due process rights of the Veteran.

Service Connection - Laws and Regulations

Service connection may be granted for a disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of preexisting injury suffered or disease contracted in line of duty. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  

VA regulations provide that where a veteran served 90 days or more of continuous, active military service during a period of war or after January 1, 1947, and certain chronic diseases, including psychosis, become manifest to a degree of 10 percent within one year from date of termination of service, such disease shall be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011). 

Generally, in order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  The Federal Circuit has held that a veteran seeking disability benefits must establish the existence of a disability and a connection between service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000). 

Entitlement to service connection for PTSD also requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred. 

When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value. 

Factual Background and Analysis

The Veteran seeks service connection for PTSD.  In written submissions and testimony, the Veteran contends that he feared for his life when he guarded a pipeline in Vietnam; that he often came under rocket attack; and that he has been treated for a psychiatric condition since he was given Thorazine during service.  

The Veteran's DD Form 214 does not indicate that he received campaign medals and decorations showing his participation in combat while stationed in the Republic of Vietnam from January 1970 to January 1971 as a petroleum storage specialist.  More than 200 service personnel records and daily logs submitted by the Veteran's attorney reveal that the Veteran was involved in security patrols of a fuel pipeline in Vietnam and that his base often came under attack by enemy forces.  

Service personnel records show that the Veteran was assigned to the 528th Quartermaster Company while stationed in Vietnam.  The 528th Quartermaster Company was under the operational control of the 26th General Support Group and managed the tank farm and bag farms in the Phu Bai area and operated the pipeline from Tan My north to Camp Evans.  According to a September 1970 CO briefing, tactical security for the 26th General Support Group at Phu Bai combat base had to come from the commander's so-called "personal assets."  Guards could come from a duty roster or personnel could be selected from each unit to establish a provisional guard.  

In written submissions and testimony, the Veteran has asserted that he participated in security patrols along this pipeline.  An undated daily staff journal noted that the 528th was being used as a security reaction force and had to secure the base area.  A March 1970 daily staff journal entry showed that the 504th Military Police Battalion was located near the Veteran's unit at Phu Bai and that this area came under numerous attacks, including sniper fire.  A June 1970 daily staff journal entry noted that patrols in this region became involved in skirmishes between the South Vietnamese Army and the Viet Cong.  An August 1970 daily staff journal entry noted that the 504th combat base perimeter received multiple rounds of rocket fire.  A March 1970 daily staff journal entry noted that the 101st Airborne Division was also located in close proximity to the Second Maintenance Battalion in Phu Bai.  A September 1970 daily staff journal entry shows that the 528th was part of the Second Maintenance Battalion.  An April 1970 daily staff journal entry shows that the 101st Airborne bunker received small arms and rocket fire.  

In his August 2011 correspondence, the Veteran's attorney contends that these records make clear that the Veteran experienced combat situations both while working as a petroleum storage specialist in Vietnam in 1970 as well as at his base camp near the 504th Military Police Battalion.  

Service treatment records reveal that in May 1970 the Veteran had been seen three times in one week for an acute anxiety reaction that was also described as "nerves," which included hyperventilation with carpopedal spasm, crampy abdomen pain, and an inability to speak.  These symptoms resolved with Thorazine.  He also was prescribed Librium.  It was also noted that the Veteran had an alcoholic binge the night before he was first seen for these symptoms.  A psychological evaluation noted that he had no problems with his unit, but worried about his family back home.  The evaluator recommended that the Veteran's commanding officer should be consulted regarding a possible compassionate disposition.  Impression was an anxiety attack and a mild depressive reaction.  

A June 1970 service treatment record noted that the Veteran was nervous, had occipital headaches, insomnia, and chest pain for several weeks and was taking Thorazine per a psychological consultation.  

On a report of medical history dated in July 1970 the Veteran checked the "yes" box when asked whether he ever had nervous trouble of any sort.  

Service treatment records dated in April 1971 and June 1971 noted the Veteran was nervous and had problems sleeping.  Treatment with Valium was prescribed.  The April 1971 record noted that while the Veteran had tried for a hardship discharge the paperwork laid on the commanding officer's desk so long that it became invalid and the Veteran did not want to try again.  In August 1971 the Veteran was again seen for "nerves" and Benadryl was prescribed.  

The Veteran's January 1972 discharge examination contains no finding whether the Veteran's psychiatric evaluation was normal or abnormal.  

Post-service, a March 1980 letter from R.A.C., M.D., J.D., a private psychiatrist, indicated that the Veteran was seen on three occasions in October 1974 because he had been restless since his discharge from military service in 1972.  It was noted that the Veteran thought that his condition in service was transitory and that he went to a private hospital clinic now because he was unable to sleep.  It was also noted that the Veteran had dropped out of college because he was unable to concentrate and felt his mind wandering.  He also felt someone was under his bed and he had to check constantly.  He felt apprehensive, became aggressive, anxious and agitated, afraid to work, and very fearful that someone was going to do something to him.  He complained of domestic problems due to his shifting moods, was unable to sleep due to nightmares and constant fear, and was having problems at work because of his jumpiness.  It was noted that he had grabbed his wife by the neck several times and that she was afraid of him.  Diagnosis was anxiety neurosis with a guarded prognosis.  The Veteran was prescribed Serax and Noludar.  

In April 1980 the Veteran underwent a VA psychiatric examination.  It was noted that the Veteran was married with two children and worked as a fire inspector.  He complained of anxiety and described numbness of the fingers and mouth.  The Veteran was described as very tense and anxious with a halting loud voice.  There was no thought disorder, but the Veteran resented his co-workers calling him nervous, crazy and a risk to their work.  He did not relate well to people and was described as argumentative and aggressive.  Nervous anxiety attacks with an hysterical flavor were noted.  He was described further as restless and oversexed.  He slept poorly with nightmares of war.  Frustration tolerance was low and judgment was at times poor.  Diagnosis was deferred for further psychological evaluation.

In July 1980 the Veteran was referred for a VA psychological evaluation (that was incorporated in a subsequent September 1980 VA examination).  The Veteran appeared anxious and tense.  He complained that after discharge he felt fine for awhile, but that for some time he had been suffering again from "something nervous."  This was manifested by a burning sensation in the chest and mouth with numbness.  He complained of problems sleeping, such as nightmares, and constant restlessness.  Occasionally he had to pull over and stop when driving.  He also claimed these symptoms happened at work and that his employer had once sent him to the hospital.  A standard battery of tests suggested that the Veteran had difficulties in concentration, but there was no evidence of intellectual impairment, perceptual motor impairment, or distortion in his thought processes or thinking.  

The VA clinical psychologist formed an impression that the Veteran was an immature, insecure, nervous person who had difficulties in releasing his emotions and in showing affection.  High levels of free-floating anxiety rendered him unable to deal with external stress.  Paranoid and schizoid trends had begun to evolve since the Veteran's defenses had lost efficiency.  Diagnosis was hysterical neurosis, conversion type, severe, which could deteriorate into a more maligned disturbance if treatment was not offered immediately.  The VA psychologist recommended psychotherapy and pharmacotherapy.  

The final diagnosis of the September 1980 VA examination was moderately severe anxiety neurosis with strong hysterical features.  

A May 1990 private medical record revealed that the Veteran felt "weird."  On some days he had a pressure-like sensation in his chest and sometimes he felt short of breath.  He frequently felt this way right before he went home in the evening.  The physician diagnosed a stress reaction.

A January 2003 VA primary care note indicated that the Veteran had a problem with an anxiety disorder and that he was taking medication for long-standing insomnia.  

A March 2003 VA treatment record revealed that the Veteran had been treated by a private physician in Tennessee who had prescribed medication for insomnia about 15 years before.  The Veteran said that he had moved his family there for nine years in search of better opportunities and had transferred back to Puerto Rico in 1995 with a private correctional company.  The Veteran was now unemployed and married for the second time.  He complained of nightmares related to Vietnam and irritability when he had problems sleeping.  It was noted that the Veteran was receiving medication for an anxiety disorder and arterial hypertension.  The Veteran did not evidence any involuntary movements and had an intact memory and judgment, although he showed no insight into his mental condition.  He showed an anxious mood and affect.  

A July 2003 VA treatment record noted the Veteran's depressive-anxious mood and affect with strong religious defenses present.  Diagnoses included generalized anxiety disorder and rule out obsessive-compulsive disorder.  

A September 2003 VA medical record noted an assessment of an anxiety disorder and that the Veteran was taking Alprazolam in the morning and at bedtime for anxiety.  

An August 2004 VA psychiatric clinic record noted that the Veteran complained of episodes of depression with underlying pity or grief or anguish.  He described a Vietnam War memory that began with U.S. soldiers in a jeep falling off a cliff one night, apparently under the influence of drugs.  The jeep's fall off the cliff killed Vietnamese civilians in a house below.  The next day a large group of civilians appeared in apparent protest, which interfered with access to a fuel valve that had to be opened.  The Veteran was one of the U.S. soldiers, all without guns, selected to accompany an armed South Vietnamese military officer to open the valve.  The Veteran felt defenseless and said that he waited to be shot by any of the civilians who wanted to avenge the incident of the previous evening.  An August 2004 record also noted the Veteran was positive for a mood disorder screening test.

An October 2004 VA psychiatric clinic record noted that the Veteran requested to see the VA psychiatrist because he had been feeling severely anxious, unable to sleep, had frequent crying episodes, and always needed to sit with his back towards the wall so that he could look towards the door.  The examiner noted that the Veteran was talkative with speech pressure on occasions and had severe anxiety with a depressed affect.  Diagnoses were generalized anxiety disorder and rule out PTSD.

The Veteran underwent a VA mental disorders examination in November 2004.  He complained of difficulty getting to sleep and said that he dreamed a lot, including dreams related to his occupation providing private security in jails.  He also said that medications helped him sleep and to stay calm.  On mental status examination, the Veteran was alert and oriented to three spheres.  His mood was anxious and affect was constricted.  The examiner reported that the Veteran had not presented any stressor and that he did not meet the DSM-IV criteria for a PTSD diagnosis.  Diagnosis was generalized anxiety disorder.  

A February 2006 VA medical record noted the Veteran's anxious-depressed-angry mood and affect.  Diagnoses were generalized anxiety disorder and rule out obsessive-compulsive disorder.  

The Veteran testified at a May 2006 DRO hearing that when he was stationed in Vietnam he guarded and made repairs to a fuel line and came under fire on many occasions.  He said that his unit was stationed near Da Nang and that his company was fired upon by rockets frequently.  He said that he was frequently in fear for his life.  (See transcript at pp. 2, 10-11).  He said that he felt that his life was in danger on many occasions while in Vietnam and that he was treated for his nerves there.  The Veteran also testified that he received daily doses of Thorazine in service and was currently being treated for PTSD.  Id. at 2-3.  The Veteran's representative said the Veteran had been treated for nerves ever since 1970 when he was in service.  Id. at 2.  The Veteran said that he thought that his nervous problem in service was going to disappear, or was transitory, but that since that time he had married several times, was divorced several times from the same woman due to his aggressiveness, self-medicated with alcohol, and has had more than 20 jobs.  Id. at 4-5.  He also testified that he had nightmares two to three times a week and had flashbacks all the time.  Id. at 11-12.  The Veteran's wife also testified that the Veteran had nightmares two or three times a week and that he had flashbacks and was never at peace.  Id. at 14-15.

A December 2006 VA medical record shows a diagnosis of PTSD and a major depression disorder; however, the VA diagnosis was not tied to any specific Vietnam stressor.  

Records from the Social Security Administration (SSA) show that the Veteran was awarded SSA disability benefits in April 2008, apparently for a mental illness.  According to an attached March 2008 private psychiatric medical report the Veteran suffered from severe PTSD due to his Vietnam experiences.  The examining psychiatrist based this evaluation on seeing the Veteran on a regular basis since August 2006.  

A January 2011 VA psychology clinic note indicated that the Veteran continued struggling to deal with irritability and anxiety symptoms.  A tendency was noted to overreact with restlessness and anguish when he was in crowded places and when others were unable to follow his instructions.  He spoke about his emotional turmoil when in service in Vietnam and Germany.  He continued dealing with nightmares and an inability to feel calmer when outside his house.  The VA staff psychologist said the Veteran's psychiatric symptoms were related to his traumatic combat experiences in Vietnam.  

In February 2011, a VA staff psychiatrist diagnosed the Veteran with generalized anxiety disorder, panic disorder with agoraphobia, and rule out bipolar.

A May 2011 VA psychiatric clinic record noted that the Veteran continued to complain of panic episodes.  He spoke about a recent nightmare in which he was in Vietnam and soldiers were yelling at him and he woke up nervous.  He also spoke about his duty on pipeline patrol during the war and how dangerous this was.  The examiner noted that the Veteran had detailed memories from his experiences and appeared hyperalert to noises in the room.  The VA psychiatrist noted that the Veteran had chronic anxiety symptoms and that it seemed more evident during this visit that PTSD symptoms were present.  She stated that the Veteran manifested many anxiety symptoms that could all be related to PTSD.  Diagnoses continued as generalized anxiety disorder, panic disorder with agoraphobia and rule out bipolar versus PTSD.  

In July 2011, the Veteran was seen by a private psychiatrist, B.C., for an interview and examination arranged by his attorney.  Dr. B.C. first undertook an extensive discussion in her report of the Veteran's service records and post-service medical treatment records.  During their interview, the Veteran confirmed that he did not have any history of mental illness or impaired functioning prior to military service, including anxiety in high school.  He spoke to Dr. B.C. about his experiences patrolling the fuel pipeline in Vietnam and about the Viet Cong trying to break the line and cause spills.  He said that he was generally involved in patrolling at night and noted multiple incidents when he was shot at on patrol.  The examiner reported that the Veteran became very anxious when he described what this was like, he described several traumatic incidents along the pipeline and said that he repeatedly feared for his life during these patrols.  

Post-service, the Veteran said that he saw private psychiatrists in Puerto Rico and Tennessee for his psychiatric symptoms.  Dr. B.C. noted that the Veteran reported current active symptoms consistent with PTSD despite his participation in active treatment, including the use of multiple psychotropic medications.  He reported nightmares related to military service traumas and significant insomnia problems.  He also reported intrusive thoughts during the day and a tendency to isolate and avoid crowds.  Dr. B.C. also noted that the Veteran reported significant depression and anxiety and that he confirmed such PTSD symptoms as: flashbacks, nightmares, intense psychological distress, and physiological reactivity on exposure to external and internal cues, such as smelling diesel fuel, hearing news reports about war, and hearing loud noises that resembled gunfire, which reminded him of traumatic events.  She also noted self-isolation, irritability, difficulty concentrating, hypervigilance, exaggerated startle response, significant anxiety, and pressured and circumstantial speech.  

Dr. B.C. stated that the Veteran met the full criteria of DSM-IV-TR for a PTSD diagnosis.  (DSM-IV-TR is a text revision of DSM-IV published in 2000.)  She stated that her expert opinion was that the Veteran had chronic PTSD secondary to traumas that occurred in service.  She also noted that while early clinical documentation focused on the Veteran's anxiety, over time and with closer questioning, it became clear to multiple examiners that the Veteran's symptoms were consistent with PTSD.  Here she noted that the Veteran was able to clearly describe multiple traumas on night-time patrol of a fuel pipeline in Vietnam.  She said this was sufficient to precipitate his many years of active mental illness.  Dr. B.C. also noted that specific traumas and stressors were not always detailed in previous evaluations of the Veteran.  She stated that in a closely structured interview the Veteran was able to describe his stressor of patrolling the fuel line in Vietnam and that this was dangerous.  She said these incidents along the pipeline clearly precipitated his ongoing PTSD.  Dr. B.C. also noted that the Veteran's anxiety, panic attacks, and depression were part of the same psychiatric disability, or PTSD.  She explained that these symptoms began during and as a result of his military service.  Diagnoses were chronic PTSD; panic disorder with agoraphobia; and depression not otherwise specified.  

A lay statement from the Veteran's brother received in August 2011 explained how the Veteran totally changed from the time before he entered service and his return from Vietnam.  Two letters from the Veteran's son and daughter, also received in August 2011, detailed the Veteran's panic attacks, yelling fits and nightmares during their childhood.  The son also described an incident where the Veteran sweat and shook uncontrollably after seeing a TV ad for books about the Vietnam war.  

Having carefully considered the claim in light of the record and the applicable law, the Board is of the opinion that the evidence is at least at an approximate balance and the Veteran's claim for service connection for PTSD will be allowed.  

As noted above, service connection for PTSD requires medical evidence establishing a diagnosis of the condition, credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between current symptomatology and the claimed in-service stressor.  Cohen v. Brown, 10 Vet. App. 128 (1997). 

VA revised 38 C.F.R. § 3.304(f) regarding the PTSD stressor requirement, effective July 13, 2010.  Specifically, the type of credible supporting evidence necessary to establish that the occurrence of a claimed in-service stressor was relaxed in certain circumstances.  Id.  The new 38 C.F.R. § 3.304(f) is applicable even though the Veteran's claim in this case was appealed to the Board before July 13, 2010, because it was not decided by that date.  Id.  

Under the former 38 C.F.R. § 3.304(f), the credible supporting evidence necessary to establish the occurrence of a claimed in-service stressor varied depending upon whether the Veteran engaged in "combat with the enemy."  A Veteran engaged in combat with the enemy if he "personally participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality."  VAOPGCPREC 12-99 (October 18, 1999), 65 Fed. Reg. 6257 (2000); see also Sizemore v. Principi, 18 Vet. App. 264, 271-73 (2004).  Combat determinations were made on a case-by-case basis.  Id.

If the Veteran was determined to have engaged in combat with the enemy and the claimed in-service stressor is related to that combat, his lay testimony alone established that the stressor occurred when two qualifications were met.  There first must have been no clear and convincing evidence to the contrary.  The claimed in-service stressor second must have been consistent with the circumstances, conditions, or hardships of his service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f)(2); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  If, however, VA determined either that the Veteran did not engage in combat with the enemy or that he did engage in combat with the enemy but his claimed in-service stressor was not combat related, his lay testimony alone was not sufficient to establish that the claimed in-service stressor occurred.  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  It instead had to be corroborated by evidence from another source.  See Zarycki, 6 Vet. App. at 98; Cohen v. Brown, 10 Vet. App. at 142; Moreau v. Brown, 9 Vet. App. 389 (1996); Dizoglio, 9 Vet. App. at 166.

This regulatory framework still applies under the new 38 C.F.R. § 3.304(f) unless the Veteran's claimed in-service stressor is related to "fear of hostile military or terrorist activity."  Fear of hostile military or terrorist activity means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity, of the Veteran or others and responded with a psychological or pscyhophysiological state of fear, helplessness, or horror.  Examples of such events or circumstances include: actual or potential improvised explosive devices (IEDs); vehicle-imbedded explosive devices; incoming artillery, rocket, or mortar fire; grenades; small arms fire, including suspected sniper fire; and attacks upon friendly military aircraft.  

In this case, the record corroborates that the Veteran likely experiences hostile military activity during his tour of duty in Vietnam.  As noted above, his DD Form 214 illustrates that the Veteran was not the recipient of any combat-related awards or decorations, though he received several campaign medals from his Vietnam service.  However, during his RO hearing, the Veteran advanced one alleged in-service stressor: that he was under fire on numerous occasions when on patrol to guard and repair a fuel pipeline near Da Nang.  In its November 2010 remand, the Court endorsed the parties' suggestion in the JMR that this claim should be remanded to obtain the Veteran's service personnel records and to provide him with a VA examination and medical opinion. In any case, evidence has since been submitted corroborating, at least in part, the Veteran's claimed stressors of experiencing hostile military activity.  

Indeed, since the Court's approval of the JMR, the Veteran's attorney secured and submitted hundreds of pages related to the Veteran's service personnel records and relevant daily staff journals or duty officer's logs.  While the U.S. Army and Joint Services Records Research Center (JSRRC) (formerly the Department of the Army Center for Unit Records Research (CURR)) has not yet been requested to confirm that the Veteran's unit or the 528th Quartermaster Company was shot at while guarding a fuel pipeline in Vietnam in 1970, the usual approach taken to confirming a Veteran's alleged in-service stressor, the Board believes that the Veteran's attorney has submitted sufficient documentary evidence to show and confirm as the Veteran's Vietnam-era stressor that his unit came under fire while protecting the pipeline between Tan My and Camp Evans.

In other words, the documentary evidence submitted by counsel corroborates the Veteran's reported stressor of coming under enemy fire or rocket attacks while serving as a petroleum storage specialist with the 528th Quartermaster Company in 1970 in Vietnam.  While this evidence did not specify that the Veteran was actually present, the Court has noted that unit logs indicating that the Veteran was stationed with a unit that was present while such attacks occurred suggested that he was in fact exposed to the attacks.  See Pentecost v. Principi, 16 Vet. App. 124 (2002).  In this case, records indicate that the Veteran's 528th Quartermaster Company was used as a security reaction force and had to secure the base area and guard a fuel pipeline.  In addition, the base was located near the 504th Military Police Battalion and the 101st Airborne Division, both of which received documented rounds of rocket fire during 1970.  

In addition, the Board notes that lay and documentary evidence has revealed rocket attacks along the pipeline in Vietnam that the Veteran guarded in 1970 and that he testified and told medical examiners on several occasions that he was in fear for his life when guarding that pipeline.  Therefore, the Veteran also appears to meet the relaxed in-service standard of revised § 3.304(f) related to "fear of hostile military or terrorist activity."  

The remaining question, therefore, is whether there is a current diagnosis of PTSD consistent with the DSM-IV criteria.  The diagnostic criteria set forth in The American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV) for mental disorders have been adopted by VA.  38 C.F.R. § 4.125.  

Having independently reviewed the record, the Board is satisfied that the record does in fact contain a DSM-IV PTSD diagnosis made by a qualified professional.  Complicating this matter is the fact that the July 2011 private psychiatric examination preceded the confirmation of a corroborated stressor.  However, the July 2011 examining physician diagnosed the Veteran with chronic PTSD based on the Veteran's Vietnam experiences, including the one stressor that is now considered verified.  The private examiner, Dr. B.C., also noted that her diagnosis met the full criteria for a DSM-IV diagnosis of PTSD.

The Board also notes that if a veteran's claimed in-service stressor is related to fear of hostile military or terrorist activity, the new 38 C.F.R. § 3.304(f)(3) provides that the Veteran's lay testimony alone establishes that the stressor occurred only when three qualifications are met.  First, the claimed in-service stressor must be consistent with the places, types, and circumstances of his service.  Second, there must be no clear and convincing evidence to the contrary.  Finally, a VA or VA-contracted psychiatrist or psychologist must confirm both that the claimed in-service stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed in-service stressor.  

In this case, however, we do not as yet have any VA or VA-contracted psychiatrist or psychologist confirming that the Veteran's pipeline stressor is adequate to support a diagnosis of PTSD.  Rather, the Veteran's attorney has submitted a private psychiatric evaluation to this effect.  Under the circumstances of this case, the Board finds that obtaining a VA psychiatric examination because the evidence of record meets the basic standard for service connection of PTSD under 38 C.F.R. § 3.304(f). 

There can be no doubt that further medical inquiry could be undertaken with a view towards additional development of the claim and this matter could be remanded for a VA examination and medical opinion under the relaxed standard of the recent revision to 38 C.F.R. § 3.304(f).  However, as the Board finds that the attorney submissions have sufficiently documented and already corroborated in-service stressor and that the July 2011 private examiner's diagnosis of chronic PTSD is sufficient to comply with the DSM-IV protocol, an award of service connection for PTSD is warranted.  That examination diagnosis was based on the Veteran's experiences in Vietnam.  The examiner diagnosed PTSD and the report noted a history of nightmares and other symptoms, reported by the Veteran, which is consistent with the diagnosis of PTSD along with a negative impact on the Veteran's everyday social functioning and quality of life.  Therefore, the Veteran has a medical opinion linking diagnosed PTSD to service and his corroborated stressor.  In addition, the Board notes that the July 2011 diagnosis is buttressed by earlier VA medical records in December 2006, January 2011, and May 2011 which revealed that VA physicians had found evidence of PTSD and made observations that the Veteran's psychiatric symptoms, including anxiety, were related to traumatic combat-like experiences in Vietnam.

Under the law, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).  Thus, giving the Veteran the benefit of the doubt as the law requires, the Board finds there is credible supporting evidence of the Veteran's DSM-IV PTSD diagnosis. 

As the July 2011 private examination provides the necessary nexus between the diagnosed PTSD and the Veteran's verified stressor, the Board finds that the Veteran has provided evidence of all three elements required for a grant of service connection for PTSD and the claim for service connection for PTSD is granted. 


ORDER

Service connection for PTSD is granted, subject to the laws and regulations governing monetary awards.


REMAND

Unfortunately, a remand is required for the Veteran's claim for service connection for hypertension.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide his claim so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c) (2010).

The Veteran essentially has claimed that his hypertension disorder is related to his military service or is secondary to his now service-connected PTSD (see discussion above).  He reported that he exhibited and was treated for elevated blood pressure during his period of active service and medical records in the claims file indicate such a condition continued following his separation from active duty and might be associated with a psychiatric condition.

The law provides that secondary service connection shall be awarded when a disability is "proximately due to or the result of a service-connected disease or injury."  38 C.F.R. § 3.310(a).  See Libertine v. Brown, 9 Vet. App. 521, 522 (1996); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (en banc).  Establishing service connection on a secondary basis therefore requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service connected disability. 

The Board observes that for VA purposes, hypertension means that the diastolic pressure is predominantly 90mm or greater, and isolated systolic hypertension means that the systolic pressure is predominantly 160mm or greater with a diastolic pressure of less than 90mm.  38 C.F.R. § 4.104, Diagnostic Code 7101 (2011).

Service treatment records indicate that the Veteran was seen for possible extreme hypertension in May 1970 when he was first administered Thorazine for his anxiety complaint.  His January 1972 discharge examination noted a normal heart and vascular system.  His blood pressure was recorded then as 138/80.  

An April 1980 VA examination showed two blood pressure readings of 140/100 and one reading of 145/100.  

A September 1980 VA examination diagnosed mild hypertension, but did not provide a medical opinion on whether the Veteran's mild hypertension was related to his period of active duty or to any service-connected disability.

A May 1990 private medical record from the St. Bethlehem Family Practice noted that the Veteran had a mild elevation of blood pressure probably related to stress.  A repeat blood pressure reading was reported as 150/108.  February 1993, May 1993, and March 1995 private records from the same practice noted that the Veteran's hypertension was possibly not under adequate control and that it increased when he was anxious.  A January 1994 record noted a blood pressure reading of 150/96.  

VA medical records dated from November 2002 to May 2011 show treatment for hypertension.

Given the above, the Board finds that fulfillment of VA's duty to assist requires the provision of a medical examination and opinion in this case.  VA's duty to assist includes providing a medical examination and/or obtaining a medical opinion when necessary.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010).  A medical examination and/or medical opinion is necessary when, as in this case, there is: (1) competent evidence that the Veteran has a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that he suffered an event, injury or disease in service or manifested certain diseases during an applicable presumption period; (3) an indication that the current disability or symptoms may be associated with service or with another service-connected disability; and (4) insufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c)(4) (2010); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006); Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

On remand, therefore, the Veteran should be scheduled for an appropriate VA examination so that a medical opinion may be obtained as to the current nature of his hypertension disorder and whether it is due to service or to his service-connected PTSD.  38 U.S.C.A. § 5103A (d) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c)(4) (2010).

The Veteran has not been provided notice, under the VCAA, of the information and evidence needed to satisfy the secondary service connection aspect of his hypertension claim.  Therefore, on remand the Veteran shall be provided with proper VCAA notice. 

Accordingly, the case is REMANDED for the following action:

1.  The RO shall provide the Veteran with appropriate notice, pursuant to the VCAA under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), regarding his claim for service connection for hypertension, to include as secondary to service-connected PTSD, to include the requirements for establishing and satisfying a secondary service connection claim under 38 C.F.R. § 3.310.  

2.  The RO shall contact the Veteran and his attorney and ask them to specify all private and VA medical care providers who treated him for any hypertension disorder and whose records are not found within the claims file.  After the Veteran has signed the appropriate release(s), the RO shall then attempt to obtain and associate with the claims file any records identified by the Veteran that are not already associated with the claims file.  If the RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and his attorney are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

3.  After completion of the above development, the RO shall schedule the Veteran to undergo an appropriate VA examination to determine the nature, extent, onset, and etiology of his hypertension.  The claims file and a copy of this Remand shall be made available to and reviewed by the examiner, who shall note such review in an examination report.  The examiner shall obtain from the Veteran a full history of his relevant symptomatology.  All tests, studies, or evaluations deemed necessary shall be performed, and the findings shall be reported in detail.  Based on examination findings, as well as a review of the record, the examiner is requested to render an opinion with respect to:

(a)  Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's currently diagnosed hypertension was incurred in or as a result of active duty service, or

(b)  Whether it is at least as likely as not that any currently diagnosed hypertension was caused by any service-connected PTSD; or in the alternative whether it is at least as likely as not that the Veteran's service-connected PTSD aggravated (i.e., permanently worsened) any currently diagnosed hypertension.  If aggravation is found, the degree of aggravation must be specifically identified.

A complete rationale must be given for all opinions and conclusions expressed.

4.  Thereafter, the RO shall readjudicate the Veteran's claim for service connection for hypertension.  If the benefit sought on appeal is not granted, the Veteran and his attorney shall be provided with a Supplemental Statement of the Case and afforded a reasonable opportunity to respond.  Thereafter, the case should be returned to the Board for the purpose of appellate disposition.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


